Case 13-48151        Doc 58     Filed 12/31/18     Entered 12/31/18 17:04:42          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 48151
         Adarthus Harper

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/17/2013.

         2) The plan was confirmed on 03/20/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/27/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 08/31/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $26,631.65.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-48151             Doc 58         Filed 12/31/18      Entered 12/31/18 17:04:42                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $55,268.91
           Less amount refunded to debtor                                $8,011.21

 NET RECEIPTS:                                                                                            $47,257.70


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,991.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,871.22
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $5,862.22

 Attorney fees paid and disclosed by debtor:                              $9.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Allied Interstate                         Unsecured         556.00           NA              NA            0.00       0.00
 Allstate Indemnity Company                Unsecured          34.12           NA              NA            0.00       0.00
 American InfoSource LP as Agent           Unsecured         886.00        886.03          886.03        320.26        0.00
 AT&T Mobility II LLC                      Unsecured         206.00        274.12          274.12          99.08       0.00
 Bay Area Credit Service LLC               Unsecured          76.00           NA              NA            0.00       0.00
 Cash Loans by BMAC Inc                    Unsecured         956.00        833.76          833.76        301.37        0.00
 CashCall Inc                              Unsecured      2,500.00            NA              NA            0.00       0.00
 Colleen A Claude                          Priority            0.00           NA              NA            0.00       0.00
 Continental Finance                       Unsecured      1,136.00            NA              NA            0.00       0.00
 Credit Coll (Original Creditor:06 Americ Unsecured          169.00           NA              NA            0.00       0.00
 Credit Management Lp                      Unsecured      1,206.00            NA              NA            0.00       0.00
 Credit Management Lp                      Unsecured         549.00           NA              NA            0.00       0.00
 Credit Protection Asso (Original Credito  Unsecured         593.00           NA              NA            0.00       0.00
 Delbert Services Corporation              Unsecured      2,600.00           0.00            0.00           0.00       0.00
 Dvra Billing                              Unsecured         374.00           NA              NA            0.00       0.00
 Dvra Billing                              Unsecured         444.00           NA              NA            0.00       0.00
 Fifth Third Bank                          Unsecured         402.00           NA              NA            0.00       0.00
 I C System Inc (Original Creditor:Iq Tel  Unsecured         123.00           NA              NA            0.00       0.00
 Illinois Bell Telephone Company           Unsecured         244.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00       0.00
 Internal Revenue Service                  Priority      13,206.00     14,359.35        14,359.35     14,359.35        0.00
 Internal Revenue Service                  Unsecured           0.00      4,827.85        4,827.85      1,745.07        0.00
 Kahuna Payment Solutions                  Unsecured         622.00        621.60          621.60        224.68        0.00
 Northland Group Inc.                      Unsecured      1,036.00            NA              NA            0.00       0.00
 Palisades Collection LLC                  Unsecured           0.00      9,388.78        9,388.78      3,393.67        0.00
 Palomar Associates (Original Creditor:Ka Unsecured          444.00           NA              NA            0.00       0.00
 Regional Acceptance Corp                  Unsecured            NA           0.00       11,581.00      4,186.07        0.00
 Regional Acceptance Corp                  Secured       26,955.00     27,181.00        15,600.00     15,600.00     889.22
 Resurgent Capital Services                Unsecured           0.00        765.53          765.53        276.71        0.00
 The Law Offices of David R. Del Re        Unsecured      1,000.00            NA              NA            0.00       0.00
 United Equitable Insurance Co             Unsecured         100.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-48151             Doc 58   Filed 12/31/18    Entered 12/31/18 17:04:42              Desc          Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim        Claim         Principal        Int.
 Name                                 Class    Scheduled      Asserted     Allowed          Paid           Paid
 United Recovery Service, L.L.C.   Unsecured          20.00           NA             NA           0.00         0.00
 USA Mobility                      Unsecured          76.55           NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim          Principal                 Interest
                                                              Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00                     $0.00
       Mortgage Arrearage                                      $0.00             $0.00                     $0.00
       Debt Secured by Vehicle                            $15,600.00        $15,600.00                   $889.22
       All Other Secured                                       $0.00             $0.00                     $0.00
 TOTAL SECURED:                                           $15,600.00        $15,600.00                   $889.22

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00             $0.00                     $0.00
        Domestic Support Ongoing                               $0.00             $0.00                     $0.00
        All Other Priority                                $14,359.35        $14,359.35                     $0.00
 TOTAL PRIORITY:                                          $14,359.35        $14,359.35                     $0.00

 GENERAL UNSECURED PAYMENTS:                              $29,178.67        $10,546.91                     $0.00


 Disbursements:

           Expenses of Administration                           $5,862.22
           Disbursements to Creditors                          $41,395.48

 TOTAL DISBURSEMENTS :                                                                          $47,257.70




UST Form 101-13-FR-S (9/1/2009)
Case 13-48151        Doc 58      Filed 12/31/18     Entered 12/31/18 17:04:42            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
